Christianson, J.
(concurring specially). In Tracy v. Scott, 13 N. D. 577, 101 N. W. 905, this court ruled that an order under § 5845, Rev. Codes 1899, enjoining a foreclosure by advertisement, and directing all further proceedings for the foreclosure to be had in the district court, was not appealable. Following that decision, the Legislature amended the statute relating to appeals so as to make such orders appealable. See chap. 79, Laws 1907; § 7841, C. L. 1913. Under our laws a contract for the future conveyance of real property may be foreclosed by the service of notice upon the “vendee, purchaser, or his assigns.” See §§ 8119-8122, C. L. 1913; chap. 180, Laws 1915; chap. 151, Laws 1917. In 1917 the Legislature provided that any such foreclosure of land contracts may be enjoined upon proper application by the “vendee or purchaser or his assigns,” and that when it is so enjoined the order shall direct that all further proceedings for cancellation of the contract be had in the district court properly having jurisdiction of the subject-matter. Chap. 151, Laws 1917. This statute is almost an exact duplicate of the statute relative to the enjoining of a foreclosure of a mortgage by advertisement.
It is manifest, therefore, that the Legislature intended to afford to the proper parties interested in a statutory proceeding for the foreclosure of a land contract precisely the same right to enjoin such proceeding as was afforded to similar parties to enjoin the foreclosure of a mortgage by advertisement. Of course, when the Legislature enacted chap. 151, Laws *2501917, it knew that orders made under the statute which authorized the enjoining of the foreclosure of a mortgage by advertisement were appeal-able. There is no apparent reason why any distinction should be made between orders enjoining the foreclosure of a mortgage by advertisement and orders enjoining the foreclosure of an executory land contract by services of notice, so far as the right of appeal is concerned. No reason is apparent why the right of appeal should be granted as to one class of orders and denied as to the other. And it seems quite clear that when the Legislature enacted chap. 151, Laws 1917, it intended to place the two on precisely the same plane; and intended to afford to parties interested in or affected by the foreclosure of a land contract by service of notice all the rights afforded under the then existing laws to parties similarly im terested in or affected by the foreclosure of a mortgage by advertisement, including the right of appeal from orders granting, refusing, or vacating an injunction against such foreclosures. Hence, I believe that the order appealed from here is appealable.
I agree with what is said in the opinion prepared by Mr. Justice Bronson, upon the merits of the order; i. e., I agree with that portion of the opinion covered by ¶ 2 of the syllabus.